Citation Nr: 1532659	
Decision Date: 07/31/15    Archive Date: 08/05/15

DOCKET NO.  11-23 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a back disability, and, if so, whether the claim should be allowed.   

2.  Entitlement to service connection for a left knee scar. 

3.  Entitlement to service connection for rib pain. 

4.  Entitlement to a rating in excess of 10 percent for a scar of the head. 

5.  Entitlement to a compensable rating for a scar of the left 5th finger. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to May 1989.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO).

A claim for a total disability rating due to individual unemployability (TDIU) may be implied in an increased rating claim when such claim is reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009). Here, the Veteran has appealed two issues involving increased ratings.  However, a TDIU is not reasonably raised by the record.  The Veteran is currently employed by VA as a housekeeper.  Even though the Veteran has missed worked due to complications from service-connected disabilities, he continues to be employed full time.  Accordingly, a TDIU is not implied.  

Extensive evidence has been received since the July 2011 statement of the case and prior to the claims certification to the Board in March 2015 including VA treatment records through March 2015, and VA examinations from 2013, 2014, and 2015.  If additional evidence is received by the agency of original jurisdiction after the statement of the case has been issued, then a supplemental statement of the case (SSOC) must be issued addressing the additional evidence.  38 C.F.R. § 19.37(a). The Board finds no prejudice to the Veteran in adjudicating the claims below as they represent a full grant of the benefits requested.  The RO will consider all the new evidence when the remanded claims are readjudicated.

The Veteran testified at a June 2015 hearing before the undersigned Veterans Law Judge.  The Veteran was accompanied by his fiancée.  However, she did not provide any testimony, and only served in capacity as an observer.  A complete transcript of the hearing is of record.  

On February 17, 2015, the RO provided the Veteran a Statement of the Case on the issues of service connection for insomnia, anxiety, depression, post-traumatic stress disorder and arthritis, left hand, as well as service connection for treatment purposes only under 38 U.S.C. chapter 17 for post-traumatic stress disorder, anxiety disorder, depression, and personality disorder.  On May 6, 2015, VA received several documents via fax, including a blank VA Form 9 and a statement from the Veteran requesting that VA reconsider these claims.  To the extent the Veteran intended to appeal these issues by including a blank VA Form 9 with the documents he submitted, it appears this was received outside the 60-day response period to the SOC.  However, it does not appear that the RO has informed him whether the VA 9 was an adequate and/or timely appeal, so this is REFERRED to the RO for appropriate action. 

The issues of entitlement to service connection for a back disability and rib pain,  and increased rating claims for scars of the head and of the left 5th finger are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an October 2007 rating decision the RO denied service connection for a back condition.  The Veteran did not appeal that rating or submit new or material evidence within one year so that decision became final.  

2.  Evidence received since the October 2007 rating decision relates to an unestablished fact necessary to substantiate the Veteran's claim; therefore, the claim is reopened.

3.  The evidence is in relative equipoise as to whether the left knee laceration is etiologically related to service. 


CONCLUSIONS OF LAW

1.  An October 2007 rating decision, which denied service connection for a back condition, is final; new and material evidence has been received to reopen the claim of entitlement to service connection for a back condition.  38 U.S.C.A. §§ 7105(c), 5108 (West 2014); 38 C.F.R. §§ 3.156(a); 20.1103 (2014).

2.  The criteria of service connection for a left knee laceration have been met.  
38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.   New and Material Evidence

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  38 C.F.R. § 3.156(a).  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record. Evans v. Brown, 9 Vet. App. 273 (1996).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).   Moreover, in determining whether this low threshold is met, consideration need not be limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but also whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

If VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim as an original claim for benefits.  38 C.F.R. § 3.156(c).  Here, all service-related records were obtained and considered in the prior final rating decision.  Accordingly, 38 C.F.R. § 3.156(c) is inapplicable.  

If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 314 (1999).   If it is determined that new and material evidence has been submitted, the claim must be reopened.   The evidence is presumed credible for the purposes of reopening a claim unless it is inherently false or untrue, or if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 
7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).

A.  Back Condition

The Veteran seeks to establish service connection for a back condition, which requires three elements be satisfied: a current disability, an in-service occurrence, and nexus.  An October 2007 rating decision denied the Veteran's claim for service connection on the basis that there was no current disability and no in-service occurrence.  The Veteran did not submit a notice of disagreement (NOD) within one year.  Rather, in June 2008, he filed additional claims for compensation, which again included a back condition.  Although this statement was received within one year, there is no language that could reasonably be construed as disagreeing with the denial of service connection for a back condition, so it cannot serve as a NOD.   Also, new and material evidence was not received within one year.  Although evidence was received within one year, specifically VA treatment records obtained in July 2008 and a VA examination in July 2008, this evidence was not new and material.  The examination was for scars, not the back condition, and the VA outpatient records merely showed continued complaints of low back pain, similar to records obtained prior to the 2007 denial.  Therefore, since a notice of disagreement or new and material evidence was not received within one year, that decision is final.  38 C.F.R. § 20.1100.  

Since the October 2007 rating decision, new evidence has been received including the Veteran's testimony at a June 2015 Board hearing, a March 2009 VA examination, and VA treatment records from the Tuskegee Medical Center that relate to the unestablished elements of a current diagnosis and nexus.  Therefore, the claim is reopened.  However, additional development is necessary before the claim is adjudicated.   

II.  Service Connection for Left Knee Scar

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated during active military service. 38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 


The Veteran asserts that he developed a left knee scar as a result of a motor vehicle accident in service.  In February 1988, the Veteran was on the passenger side in a 2 1/2 ton truck.  The vehicle rolled over causing lacerations on the Veteran's body including the left knee.  

The Veteran has continually reported the presence of a residual scar, which was identified by a July 2008 VA examiner measuring 4 mm wide by 21 mm long below the joint line.  The Veteran is competent to describe observable symptoms such as the presence of a scar.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  

In addition to the Veteran's competent and credible complaints of the left knee scar stemming from service, the Veteran reports no post-service incidents that could be etiologically related to the left knee scar.  Considering there are no opinions to the contrary, the Board grants any reasonable doubt in favor of the Veteran in granting his service connection claim.   

III. VA's Duties to Notify and Assist 

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), but does not need to discuss in detail the sufficiency of compliance with its provisions as well as any other duties because the benefit sought on appeal is being granted. Any error on the part of VA in complying with the VCAA or other duties is rendered moot.


ORDER

New and material evidence has been submitted; service connection for a back condition is reopened; the appeal is granted to that extent. 

Service connection for laceration to the left knee is granted, subject to regulations governing the payment of monetary benefits. 

	(CONTINUED ON NEXT PAGE)

REMAND

Service Connection for a Back Condition

With the claim reopened, the Board finds additional development necessary before the claim can be adjudicated.  

The Veteran asserts that he has a current back injury related to service.  Treatment records from the Tuskegee VA Medical Center reveal that the Veteran has multiple disabilities affecting the lumbar spine including mild degenerative facet joints of the L5-S1 bilaterally, mild degenerative disc disease and spondylosis with small marginal spurs from the L2 through L4.  

Based on the Veteran's statements and corroborating evidence of motor vehicle accidents during service, VA scheduled the Veteran for an examination in March 2009, which provided a negative nexus between the current back disability and service.  

The Board's review of the medical evidence indicates that the Veteran suffered an injury to his back separate from the motor vehicle accidents.  In December 1985, the Veteran sustained a slip and fall where he complained of back pain.  Since the March 2009 examiner did not provide a nexus opinion regarding the non-motor vehicle incident in-service, the Board finds a new opinion necessary to assess this other potential etiology.  

Service Connection for Rib Pain

Generally, if additional evidence is received by the agency of original jurisdiction (AOJ) after the statement of the case is issued, then a supplemental statement of the case (SSOC) must be issued addressing the additional evidence.  38 C.F.R. 
§ 19.37(a).  Several years of VA treatment records have been received and associated with the claims file since the 2011 SOC.  This evidence is relevant because the Veteran makes continued statements regarding his rib pain.  While it might be argued that such statements are duplicative of his contentions contained elsewhere in the file, consistency of statement is one factor that is relevant to a credibility analysis; and, out of an abundance of caution for the Veteran's procedural due process rights, the Board does not wish to undertake such a credibility analysis prior to the AOJ considering the evidence in the first instance. 

Increased Rating for Scars: Head and Left 5th Finger

The Veteran claims he is entitled to increased ratings for scars of the head, currently rated at 10 percent, and of the left 5th finger, currently rated as noncompensable.  VA examination reports regarding the Veteran's scars and skin have been received after the July 2011 statement of the case, which must be reviewed and evaluated by the AOJ in the first instance.  

Furthermore, the Board's review of these examinations and the Veteran's hearing testimony identify deficiencies in the examination, which should be rectified prior to adjudication.  

Regarding the left 5th finger, at the Board hearing, the Veteran testified that he felt pain in the left 5th finger if he makes sudden movements to grab an object with his left hand and reports radiation of the pain throughout the hand.  He testified that he has been told he has a tendon issue with the left finger that is related to the in-service injury.  A new examination of the left hand is warranted to evaluate the scar on the left 5th finger and any residual issues stemming from the in-service injury, including the Veteran's reported decreased range of motion and weakened grip.  

At the Board hearing, the Veteran also testified that the scar on his head is unstable with difficulty healing and peeling skin despite prescribed shampoo, sunblock and medicated creams.  The Veteran has undergone multiple VA skin and scar evaluations in January 2014 and August 2014.  The issue with these examinations is that they fail to adequately document which symptoms are specifically attributable to the service-connected head scar.  The Board directs that another examination is scheduled to specifically document what symptoms are attributable to the head scar and what symptoms are attributable to other skin conditions of record (lupus, alopecia, and pseudofolliculitis barbae).  

Accordingly, the case is REMANDED for the following action:

1.  Update the VA treatment record.  The Veteran has received treatment from the Central Alabama VA Health Care System, including facilities located in Tuskegee, Montgomery, Birmingham, and Tuscaloosa; and VA Medical Centers located in Charleston, South Carolina; and Augusta, Georgia.  The most recent records in the file are from the Central Alabama VA Medical Center as of March 2015.  

2.  After the outstanding treatment records are obtained, schedule the Veteran for a VA scar examination of the Veteran's head and left 5th finger to determine the current severity of each of these service-connected disabilities. The examiner should specifically identify any symptoms medically attributable to each service-connected scar, as opposed to other disease processes, such as, e.g., lupus, alopecia, and pseudofolliculitis barbae.  
   
3.  Schedule the Veteran a VA examination to assess any musculoskeletal or neurological deficits related to the service-connected left 5th finger and the claimed service-connected back disability.  

The examiner should provide an opinion as to whether it is as likely as not that the in-service injury to the left 5th finger resulted in any disability other than a scar (the Veteran claims he has tendon damage and weakness). 

With respect to the back, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's current back disability was caused by service, to include motor vehicle accidents or a December 1985 slip and fall accident.

4.  After completing the above development, if the issues on appeal remain denied, issue a supplemental statement of the case, which includes consideration of all evidence received since the 2011 statement of the case.  Provide the Veteran and his representative an appropriate time to respond.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


